Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 05/20/2019.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 recites “a computer storage medium”.  However, the specification fails to disclose what is considered as “a computer storage medium”.  At best, paragraph [0196] defines different types of memories. Thus, the specification fails to limit expressly the term “computer-readable medium” to exclude signals, carrier waves, etc., the term encompasses transitory propagating signals.
	Examiner suggests amending the recited “computer storage medium” to “non-transitory computer storage medium” to exclude all transitory media and be directed to only physical media.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-11, 14-15, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta).


As to independent claims 1, 11, and 20, DOTAN teaches a home monitoring system (Fig. 1, paragraph [0016], example operating environment 100 includes a number of user computing devices; paragraph [0026], user data may include data that is sensed or 
determined from one or more sensors, such as home-sensor data) comprising: 
one or more processors (Fig. 5, paragraph [0071], one or more processors 514); and 
at least one computer-readable storage medium couple to the one or more processors having stored thereon instructions which, when executed by the at least one processor (paragraph [0072], Computer-readable media can be any available media that can be accessed by computing device 500), cause the at least one processor to perform operations comprising: 
collecting activity data from one or more devices in a home network (paragraph [0036], the user devices may be polled, interrogated, or otherwise analyzed to determine contextual information about the device; paragraph [0038], Semantic information analyzer 236 is generally responsible for determining semantic information associated with the user-activity related features identified by user activity detector 232; paragraph [0028], a user signal could be from a smartphone, a home-sensor device; user activity detector collects user activity data; a home-sensor device is in a home network);
generating a graph-based knowledge base (paragraph [0039], semantic information analyzer 236 may utilize a semantic knowledge representation, such as a relational knowledge graph. Semantic information analyzer 236 may also utilize semantic analysis logic, including rules, conditions, or associations to determine semantic information related to the user activity; a relational knowledge graph is the knowledge graph-based knowledge base; paragraph [0054], Some embodiments of user accounts and devices 246 may store information across one or more databases, knowledge graphs, or data structures; the stored information by knowledge graph is the generated knowledge base); 
generating, based on the knowledge base, one or more rules (paragraph [0047], classification logic 252 may be determined based on explicit user configurations, which may include user-defined rules and labels, pre-defined or default rules, such as pre-configured settings; user-defined rules are the generated rules);
determining, based in part on the activity data, an occurrence of a particular rule of the one or more rules (paragraph [0004], The presentation logic includes a set of rules that specify criteria for controlling the presentation of a content item; paragraph [0048], For example, suppose that several times when a user gives a presentation using his user device, he hides icons of files and applications that clutter his desktop by moving them into a temporary folder so that his desktop appears clean and organized. Following user context determiner 230 observing this behavior, the next time the user is in a similar context (or predicted to be in a similar context; the user in a similar context is the occurrence of a particular rule); 
generating a notification responsive to the particular rule (paragraph [0048], the user may be prompted with a query such as "I notice you hide the icons on your desktop before giving a presentation, do you want me to make this a rule so that every time you give a presentation using any of your devices, the desktop (or home screen) icons are hidden?"; the prompt is the generated notification); 
presenting the notification to a user (paragraph [0048], the user may be prompted with a query such as "I notice you hide the icons on your desktop before giving a presentation, do you want me to make this a rule so that every time you give a presentation using any of your devices, the desktop (or home screen) icons are hidden?"; the prompt is the presented notification); 
receiving, from the user, user feedback responsive to the notification, wherein the user feedback includes a natural language label for the particular rule (paragraph [0048], as a result of the observed user behavior or explicit user feedback in response to the prompt, classification logic 252 may apply a particular label or index entry (or generate a new label or entry) for icons and other content items on the desktop or home screen; user entered new label is the user feedback for the rule); and 
updating the particular rule based on the user feedback (paragraph [0048], presentation logic 255 (further described below) may apply or generate new rule for hiding these content items when the context indicates the user is or soon will be presenting; the new rule is the updated rule).
DOTAN does not teach:
a graph-based knowledge base including two or more nodes based on the activity data, wherein each node is an object, person, or routine and wherein each link is a relationship between two nodes. 
Gupta teaches:
a graph-based knowledge base including two or more nodes based on the activity data, wherein each node is an object, person, or routine and wherein each link is a relationship between two nodes (paragraph [0036], the knowledge graph represents entities and properties as nodes, and attributes and relationships between entities as edges, thus providing a structured schematic of entities and their properties and how they relate to the user; paragraph [0035], The entity identification engine 210 is illustrative of a software module, software package, system, or device operative or configured to detect entities and user tasks or activities associated with a task item or indicated in the task data.  The term "entity," as used herein, describes any person, place, object, or thing about which there is or can be discrete, objective information available via data stored in one or more data stores; edges are the links between nodes).
Since DOTAN teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graph-based knowledge base including two or more nodes based on the activity data, wherein each node is an object, person, or routine and wherein each link is a relationship between two nodes, as taught by Gupta, as the prior arts are in the same application field of user activity data mining, and Gupta further teaches graph-based knowledge base including nodes. By incorporating Gupta into DOTAN would improve the integrity of Gupta’s system by allowing users are provided with a variety of triggering options for reminders, which provides an improved user experience (Gupta, paragraph [0022]).

As to dependent claims 4, and 14, the rejection of claim 1 is incorporated. Gupta teaches the system of claim 1, further comprising: receiving, from a user, a user-defined rule, wherein the user-defined rule includes one or more elements from the graph-based knowledge base (paragraph [0047], classification logic 252 may be determined based on explicit user configurations, which may include user-defined rules and labels, pre-defined or default rules, such as pre-configured settings (for instance, a default setting may specify that game apps and videos should be indexed or labeled as "entertainment" or that content items containing financial data or personally identifiable data should be indexed as "sensitive" and/or "financial")).

As to dependent claims 5, and 15, the rejection of claim 1 is incorporated. Gupta teaches the system of claim 1, further comprising, representing categories of objects or people and instances of events as nodes and relationships between the categories and instances of events are represented as links between the nodes (paragraph [0036], For example, the knowledge graph represents entities and properties as nodes, and attributes and relationships between entities as edges, thus providing a structured schematic of entities and their properties and how they relate to the user.  Accordingly, for a task item such as "take Pupcake to the vet," a knowledge graph can provide information that "Pupcake" is a dog and that "Pupcake" is connected to the user by an edge representing an owner/pet relationship).

As to dependent claims 9, and 19, the rejection of claim 1 is incorporated. DOTAN teaches the system of claim 1, wherein generating the graph-based knowledge base (paragraph [0039], semantic information analyzer 236 may utilize a semantic knowledge representation, such as a relational knowledge graph. Semantic information analyzer 236 may also utilize semantic analysis logic, including rules, conditions, or associations to determine semantic information related to the user activity; a relational knowledge graph is the knowledge graph-based knowledge base; paragraph [0054], Some embodiments of user accounts and devices 246 may store information across one or more databases, knowledge graphs, or data structures; the stored information by knowledge graph is the generated knowledge base).
DOTAN does not teach:
determining, based on the one or more site specific models, two or more nodes; and 
determining, based on activity data, a relationship between the two or more nodes.
Gupta teaches:
determining, based on the one or more site specific models, two or more nodes; and determining, based on activity data, a relationship between the two or more nodes (paragraph [0036], for a task item such as "take Pupcake to the vet," a knowledge graph can provide information that "Pupcake" is a dog and that "Pupcake" is connected to the user by an edge representing an owner/pet relationship; thus, an inference can be made that "Pupcake" is the user's dog; the user and "Pupcake" are the two nodes).
Since DOTAN teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining, based on the one or more site specific models, two or more nodes, and determining, based on activity data, a relationship between the two or more nodes, as taught by Gupta, as the prior arts are in the same application field of user activity data mining, and Gupta further teaches graph-based knowledge base including nodes. By incorporating Gupta into DOTAN would improve the integrity of Gupta’s system by allowing users are provided with a variety of triggering options for reminders, which provides an improved user experience (Gupta, paragraph [0022]).

As to dependent claim 10, the rejection of claim 1 is incorporated. Gupta teaches the system of claim 1, further comprising: 
receiving from a user a natural language graph-based query to the graph-based knowledge base (paragraph [0037], For example, a user can ask a digital personal assistant 206: "Remind me to check the mail when I get home," wherein the task item is to check the mail, and a reminder parameter is location-based (e.g., the location of the user's home)); 
determining, based on the one or more terms of the natural language graph based query, one or more nodes referenced by the query (paragraph [0037], the entity identification engine 210 is operative or configured to detect a reminder property (e.g., explicitly-defined parameter data, implicit reminder data) associated with a task item.  According to an aspect, a task reminder can be a contextually-based task reminder, where a notification is provided to a user based on context information as identified by one or more signals (e.g., location, time, date, presence status, interaction with a contact, computing device 102 usage/state, application 204 usage, file activity)); and 
providing, to the user, activity data related to the one or more nodes of the graph-based knowledge base (paragraph [0037], a task reminder can be provided as a push notification, an email message, a text message, or other type of notification or alert; the task reminder is the activity data related).

Claims 2-3, and 12-13 are rejected under AIA  35 U.S.C §103 as being unpatentable over DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of Bonchi et al. (US 20110078189 A1, hereinafter Bonchi).

As to dependent claims 2, and 12, the rejection of claim 1 is incorporated. DONTAN/Gupta does not teach the system of claim 1, wherein the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes.
	Bonchi teaches:
the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes (paragraph [0026], The graph portions depicted in FIG. 1, and labeled 100 and 110, are patterns, or subgraphs identified in a graph, G, obtained by merging multiple snapshots of a network.  Patterns 110 and 110 comprise nodes 102 and edges 104, 106 and 108, which connect nodes 102; paragraph [0036], Pattern 100 can be used to predict that given the collaboration at time 0 represented by edge 104, edge 106, which represents a collaboration between two other authors; 100 is a subgraph which defines a relationship for nodes 102).
Since DONTAN/Gupta teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes, as taught by Bonchi, as the prior arts are in the same application field of data representation as graph, and Bonchi further teaches graph-based knowledge base including nodes. By incorporating Bonchi into DONTAN/Gupta would expand the utility of DONTAN/Gupta’s system by allowing graph evolution rules are generated using identified evolutional patterns (Bonchi, paragraph [0004]).

As to dependent claims 3, and 13, the rejection of claim 1 is incorporated. DONTAN/Gupta does not teach the system of claim 2, wherein a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph.
	Bonchi teaches:
a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph (paragraph [0077], GERs are generated from the subgraphs of the merged graph identified in step 504. Briefly, patterns are identified from the identified subgraphs).
Since DONTAN/Gupta teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph, as taught by Bonchi, as the prior arts are in the same application field of data representation as graph, and Bonchi further teaches graph-based knowledge base including nodes. By incorporating Bonchi into DONTAN/Gupta would expand the utility of DONTAN/Gupta’s system by allowing graph evolution rules are generated using identified evolutional patterns (Bonchi, paragraph [0004]).

Claims 6-7, and 16-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of Goldschmidt et al. (US 20150026103 A1, hereinafter Goldschmidt).

As to dependent claims 6, and 16, the rejection of claim 1 is incorporated. DONTAN/Gupta does not teach the system of claim 1, further comprising assigning user-provided attributes to each of the one or more nodes.
	Goldschmidt teaches:
assigning user-provided attributes to each of the one or more nodes (paragraph [0002], A graph is a set of nodes and edges. Each edge connects at least two nodes of the graph. The graph may be labeled, such as by providing a label for each node of the graph; the label is the user-provided attribute).
Since DONTAN/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate assigning user-provided attributes to each of the one or more nodes, as taught by Goldschmidt, as the prior arts are in the same application field of data representation as graph, and Goldschmidt further teaches labeling graph nodes. By incorporating Goldschmidt into DONTAN/Gupta would expand the utility of DONTAN/Gupta’s system by allowing data may be provided in a form of a graph (Goldschmidt, paragraph [0002]).

As to dependent claims 7, and 17, the rejection of claim 1 is incorporated. DONTAN/Gupta does not teach the system of claim 1, wherein the user feedback further comprises natural language label for a particular node of the graph-based knowledge base.
Goldschmidt teaches:
natural language label for a particular node of the graph-based knowledge base (paragraph [0002], A graph is a set of nodes and edges. Each edge connects at least two nodes of the graph. The graph may be labeled, such as by providing a label for each node of the graph; paragraph [0005], a statistical model of a graph in accordance with the training data; the label is the language label).
Since DONTAN/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate natural language label for a particular node of the graph-based knowledge base, as taught by Goldschmidt, as the prior arts are in the same application field of data representation as graph, and Goldschmidt further teaches labeling graph nodes. By incorporating Goldschmidt into DONTAN/Gupta would expand the utility of DONTAN/Gupta’s system by allowing data may be provided in a form of a graph (Goldschmidt, paragraph [0002]).

Claims 8, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of HU et al. (US 20150379409 A1, hereinafter HU).

As to dependent claims 8, and 18, the rejection of claim 1 is incorporated. DONTAN/Gupta does not teach system of claim 1, wherein the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base.
HU teaches:
the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base (paragraph [0021], Graph edges are labeled relationships between graph nodes. The edges may be directional. An edge from a first graph node to a second graph node denotes or defines a logical connection between the two graph nodes, with the label assigned to the edge defining the form of that logical relationship).
Since DONTAN/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base, as taught by HU, as the prior arts are in the same application field of data representation as graph, and HU further teaches labeling graph edge. By incorporating HU into DONTAN/Gupta would expand the utility of DONTAN/Gupta’s system by allowing to define a logical connection between the two graph nodes (HU, paragraph [0021]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143        
                                                                                                                                                                                                /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143